On Motions for Rehearing.
TAYLOR, Commissioner.
It is pointed out in defendant in error’s motion for rehearing that in the opinion on original hearing it is inadvertently stated the compensation liability assumed by the indemnity company is $7,600, and that the correct amount of the assumption is $7,200, as was stated at an earlier point in the opinion. The erroneous statement thus made is corrected, and the motion is granted. This results .in adding to the judgment awarded Mrs. Perry, individually, the sum of $200, and in adding a like sum to the judgment awarded her as next friend of her daughter, Daisy Perry. Our judgment upon original hearing is therefore set aside and the judgments of the trial court and Court of Civil Appeals are here so reformed as to increase .the amount of the original *1056recovery of Mrs. Perry, individually, to $4,198.25, and as next friend of her daughter, to $998.25. The judgment is further reformed as in our original opinion by eliminating therefrom any recovery on behalf of the Hartford Accident & Indemnity Company; and as herein reformed is affirmed.
Plaintiff in error’s motion for rehearing, which presented merely a question as to the date from which the judgment as reformed should bear interest, has heretofore been overruled without comment. The judgment as reformed correctly fixes the date as that of the entry of the judgment of the trial court.
Opinion adopted by the Supreme Court.